



EXHIBIT 10.41
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December
13, 2016, by and between Citizens Financial Group, Inc. (the “Company”) and John
Woods (“Executive”).
WHEREAS the Company desires to employ Executive and to enter into this Agreement
embodying the terms of such employment; and
WHEREAS Executive desires to accept such employment and enter into this
Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Section 1.     Employment At-Will
(a)    Executive’s employment with the Company shall be “at-will” and not for a
fixed term. Executive understands and acknowledges that no statement, whether
written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the “at-will” nature of
Executive’s employment by the Company. Executive and the Company each retains
the right to terminate Executive’s employment at any time, for any reason or no
reason. Executive understands and agrees that, as an at-will employee, the
Company may terminate Executive’s employment without advance notice Executive
may terminate his employment for any reason (a “Resignation”) effective one
hundred twenty (120) days following delivery of written notice of resignation to
the Company’s Chief Executive Officer (“CEO”) (the “Notice Period”).
(b)    Upon receipt of Executive’s written notice of Resignation, the Company
may, in its sole discretion, waive or shorten the Notice Period, in which case
Executive will be permitted to terminate employment immediately or at a time
designated by the Company. If the Company waives or shortens the Notice Period,
then under such circumstances, the Company will not be obliged to pay any amount


1



--------------------------------------------------------------------------------





in lieu of the waived or shortened Notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company
(“Garden Leave”). During any period of Garden Leave, as during any Notice
Period:
(i)    Executive will remain an employee of the Company and will continue to be
paid Executive’s then Base Salary (as defined below) and be eligible for
employee benefits. However, Executive shall not be entitled to receive incentive
compensation.
(ii)    Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company’s Board of
Directors (the “Board”) or CEO, including duties to assist the Company with
Executive’s transition from the Company and maintaining the Company’s business,
business relationships, and goodwill. Notwithstanding the foregoing, the Company
reserves the right to suspend any or all of Executive’s duties and powers and to
relocate Executive’s office to Executive’s personal residence for all or part of
the Garden Leave.
(iii)    Executive will remain bound by all fiduciary duties and obligations
owed to the Company and remain required to comply with all Company policies and
practices and the provisions of this Agreement.
(iv)    Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, potential client
or customer, agent, professional advisor, employee, supplier or broker of the
Company or any of its parents, subsidiaries, affiliates or their respective
successors.
Section 2.     Position
(a)    Commencement Date. The Executive’s employment with the Company shall
commence on February 13, 2017 (the “Commencement Date”).
(b)    Position. During Executive’s employment, Executive shall serve as
Executive Vice President, Chief Financial Officer of the Company, with duties
and responsibilities commensurate with such role.


2



--------------------------------------------------------------------------------





In this position, Executive shall report directly to the CEO or to such other
person acting in that capacity on an interim basis as may be applicable.
Assuming expected levels of performance are achieved by Executive during his
first 12 to 18 months of employment, Executive will be recommended to the Board
of Directors for the title of Vice Chairman.
(c)    Best Efforts. During Executive’s employment, Executive shall: (i) devote
Executive’s full professional time, attention, skill and energy to the
performance of his duties for the Company and its parents, subsidiaries,
affiliates or their respective successors (collectively, the “Company
Affiliates” and each a “Company Affiliate”); (ii) use Executive’s best efforts
to dutifully, faithfully and efficiently perform his duties hereunder, comply
with the policies, procedures, bylaws, rules, code of conduct and practices of
the Company Affiliates, as the same may be amended from time to time, and of
which he is given notice, and obey all reasonable and lawful directions given by
or under the authority of the CEO; (iii) refrain from engaging in any other
business, profession or occupation for compensation or otherwise which would
conflict, directly or indirectly, with the rendition of services to the Company,
without the prior written consent of the CEO of the Company; except that
Executive may engage in charitable, professional, and community activities and
manage Executive’s personal investments provided that such activities do not
materially interfere with the performance of his duties hereunder or conflict
with the conditions of his employment; and (iv) refrain from engaging in any
conduct he knows or reasonably should know is prejudicial to the interests and
reputation of any Company Affiliate and endeavor to promote and extend the
business of the Company Affiliates and protect and further their interests and
reputation, all in a manner consistent with his duties and responsibilities.
(d)    Directorships. Executive may be required, in the sole discretion of the
Company, to perform services for any Company Affiliate and may be required to
undertake the role and duties of an officer or director of any Company
Affiliate. No additional compensation will be paid in respect of these
appointments.
(e)    Location. During the period of Executive’s employment, Executive shall be
based in Stamford, Connecticut but may be relocated within a fifty (50) mile
radius of that location at the Company’s sole


3



--------------------------------------------------------------------------------





discretion. Executive is expected to spend three days per week in Rhode Island
or Massachusetts during routine weeks. Additionally, Executive may be required
to travel internationally or domestically in the performance of his duties.     
Section 3.     Compensation.
(a)     Base Salary. The Company shall pay Executive a base salary at the
initial annualized rate of $700,000 (“Base Salary”) in accordance with the
Company’s regular payroll schedule. Executive shall be entitled to increases in
Base Salary as may be determined from time to time in the sole discretion of the
Company.
(b)     Variable Compensation. Executive will be eligible to participate in the
Company’s discretionary variable compensation program, as amended from time to
time. Executive’s initial target bonus opportunity shall be $2,700,000 (“Target
Bonus Opportunity”), with the actual amount of any such award to be determined
in the sole discretion of the Company, based on a mix of factors, including but
not limited to individual, team and Company performance as well as external
economic considerations. For years 2018 through and including 2020, assuming
Executive is performing his CFO duties at the level expected by the Company,
Executive’s baseline total compensation opportunity for each full year of
service will be no less than $3,400,000, with the actual amount of any such
award to be determined in the sole discretion of the Company, based on the mix
of factors referenced immediately above.
Variable compensation awards may be awarded in cash, equity-based instruments,
or in any other form and may also be deferred in full or in part, as determined
by the Company; provided, that the form and the timing of payment of awards, as
well as other terms and conditions for awards, will be consistent with awards
granted to similarly situated colleagues. Any award Executive receives will be
subject to applicable tax and other required withholdings.
Any cash portion of any award will be paid by March 15th following the
determination of awards and any deferred cash and equity-based instruments
granted to Executive as part of his award will be granted as soon as practicable
following the determination of awards, in each case, provided that


4



--------------------------------------------------------------------------------





Executive remains employed by the Company on the payment date or grant date (as
applicable) and neither Executive nor the Company has given notice to terminate
Executive’s employment prior to the payment date or grant date (as applicable).
Any deferred cash and equity-based instruments granted to Executive as part of
his award will be governed by the applicable equity plan document and award
agreement, as applicable. In the event of any conflict between information
contained in this document and the plan or award agreement provisions, the terms
of the plan and award agreement shall control. Receiving an award under the
discretionary award program in certain years does not guarantee payment or level
of award in any subsequent year and any award may be forfeited or reduced (i.e.,
is subject to clawback where legally permissible) as determined appropriate by
the Company in its sole discretion or where required by law. The Company
reserves the right to change the rules of any compensation plan or program or to
cancel any such plan or program at any time without prior notice in its sole and
absolute discretion, provided however, that any such change or cancellation
which would have a material adverse affect on any of Executive’s outstanding
awards cannot be made without Executive’s written consent.
Section 4.     Buy-Out Award
To recognize that you will forfeit awards granted or to be granted by your
former employer as a result of joining Citizens, you will receive a cash award
and a restricted stock unit award, with the equity award subject to approval by
the Compensation and Human Resources Committee of the Board of Directors or its
delegate.
The grant of these awards is subject to you providing the following documents to
Citizens within 45 days of your start date: (1) Statement or other documentation
reflecting the expectation or forfeiture of your award, as applicable; and (2)
Documentation regarding the terms of your forfeited award (plan document and
award agreement, or other applicable document). If satisfactory documentation is
not provided within 45 days of your start date, you will forfeit the right to
receive your award for no consideration.


5



--------------------------------------------------------------------------------





(a)    Cash Portion. You will receive a cash payment of $3,000,000, to be paid
in a lump sum on or about March 31, 2017. Executive shall be entitled to this
payment, without it being subject to forfeiture, unless he resigns or is
terminated for Cause (as defined in Section 5(c) below) prior to payment being
made. In the event Executive resigns or is terminated for Cause prior to payment
being made, Executive will forfeit the unpaid amount.
(b)    Equity Portion. Equity Portion. As of the date of this agreement, your
equity buy-out award has been valued at $4,000,000 (the “Dollar Value Amount”).
The Dollar Value Amount of your buy-out award will be re-valued prior to the
grant date by first multiplying 635,431 (which is the aggregate number of shares
or share equivalents of your former employer’s shares that were granted to you
that you will forfeit) by the average closing price of your former employer's
shares for the five trading days prior to your start date (the “Adjusted Dollar
Value Amount”). The number of restricted stock units granted to you will then be
determined by dividing the Adjusted Dollar Value Amount by the average closing
price of Citizens shares for the five trading days prior to your start date.
Your buy-out award will have the vesting schedule set forth below.
Vesting Date
# RSUs Vesting
March 1, 2018
38%
March 1, 2019
34%
March 1, 2020
28%

Your restricted stock units award will be granted under the Citizens Financial
Group, Inc. 2014 Omnibus Incentive Plan within 30 days of your start date
pursuant to an award agreement which will include the terms and conditions of
your award. You will be required to acknowledge the terms of your award
agreement through Fidelity’s online system before your award is processed.
Among other terms, your award agreement will provide that if, within 12 months
of your start date, your employment terminates or notice to terminate your
employment is given by either party for any reason other than death, disability,
Retirement (as defined in the award agreement) or termination by Citizens
without cause (as defined in the award agreement), all outstanding unvested
awards will lapse immediately and you will be responsible for repaying to
Citizens the net value (following any applicable tax and other statutory
deductions) of any Citizens shares that have been received by you. Repayment
shall be due within 14 calendar days of the date of termination of your


6



--------------------------------------------------------------------------------





employment. If such termination occurs prior to the vesting of the final
installment of your award, any unvested portion of your award will lapse
immediately for no consideration.
Section 5.     Severance and Change in Control
(a)    Severance. In the event the Executive is terminated without Cause,
Executive shall receive 2 weeks of Executive’s Base Salary for each full year of
service, with a minimum severance amount of 26 weeks of Executive’s Base Salary
at the time of Executive’s termination of employment. Such amount shall be
payable following the date of termination of Executive’s employment consistent
with the Company’s general payroll practices, and contingent upon Executive
executing, and not revoking, a standard release agreement which shall not
release Executive’s right of indemnification and insurance coverage and shall
not release the right to enforce this Agreement (a “Standard Release”). The
Standard Release must be effective and irrevocable within fifty-five (55) days
after the date of termination of Executive’s employment with the Company. The
specific review and revocation period, if any, will be set forth in the Standard
Release agreement If payable, the severance provided by this Section 5(a) shall
commence to be paid upon a “separation from service” for purposes of Section
409A of the Internal Revenue Code (“Code”), including where Executive’s
placement on Garden Leave constitutes a separation from service for purposes of
Code Section 409A.  
(b)    Change of Control. In the event Executive's employment is terminated by
the Company or if Executive’s resigns for Good Reason (a “Resignation for Good
Reason”) within 18 months of the Commencement Date in connection with (a) the
sale of the Company to a third-party purchaser or group of third-party
purchasers acting as a single consortium (the “Purchaser”); or (b) an asset sale
or change in the composition of the Board consistent with the change of control
definition contained in IRC 409A or the regulations thereof ((a) and (b)
collectively, a “Change of Control”), Executive shall receive a payment
equivalent to 100% of Executive's Base Salary and Target Bonus Opportunity; a
sum total to be no less than $3,400,000. The payment is contingent upon
Executive executing, and not revoking, a Standard Release. Payment shall be made
to Executive within two pay periods, based on the Company’s normal payroll
cycles, following the Standard Release becoming effective and legally


7



--------------------------------------------------------------------------------





binding, provided however, that all payments shall be made within the applicable
“short-term deferral” period described in Treas. Reg. 1.409A-1(b)(4) in order
for the delivery of Shares to be within the short-term deferral exception set
forth in the U.S. Income Tax Regulations for Code Section 409A. Any payment
pursuant to this Section 5(b) shall be in lieu of, not in addition to, any
separation payment Executive may otherwise have been eligible for pursuant to
Section 5(a) above or any Company policy or practice with respect to separation
from employment which may be in effect from time to time. Effective August 14,
2018, this Section 5(b) becomes null and void by its own terms with immediate
effect.
(c)     “Cause” means: (i) any conviction (including a plea of guilty or of nolo
contendere or entry into a pre-trial diversion program) of Executive for the
commission of a felony or any conviction of any criminal offense within the
scope of Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829; (ii)
Executive commits an act of gross misconduct, fraud, embezzlement, theft or
material dishonesty in connection with the Executive’s duties or in the course
of Executive’s employment with the Company or any of its affiliates; (iii)
persistent or repeated failure on the part of Executive not due to any physical
or mental incapacity to perform his employment duties in any material respect,
which is not cured to the reasonable satisfaction of the Company within 30 days
after Executive receives written notice of such failure; (iv) Executive
materially violates Section 8 or 9 of this Agreement; (v) Executive makes any
material false or disparaging comments about the Company or any of its
subsidiaries, affiliates, employees, officers, or directors, or (vi) Executive
engages in any activity which in the reasonable, good faith opinion of the
Company is materially inconsistent with providing an orderly handover of
Executive’s responsibilities. Nothing in clause (v) of this Section 5(c) shall
prohibit or be deemed to prohibit Executive from making good faith criticisms of
the performance of subordinates in the course of his duties for the Company or
any of its subsidiaries or from making frank assessments or acknowledgments
concerning the performance of the Company or any subsidiary in discussions with
the media, analysts, shareholders, and others with whom Executive has contact in
the course of his duties.


8



--------------------------------------------------------------------------------





(d)    “Good Reason” means (i) a material reduction in Executive’s annual
compensation, (ii) a material diminution in Executive’s authority, duties, or
responsibilities, (iii) the transfer of Executive’s principal office to a
location that is greater than fifty (50) miles from the Company’s Stamford,
Connecticut office without Executive’s written consent, or (iii) a material
breach of this Agreement by the Company. For a Resignation with Good Reason,
within sixty (60) days after the event constituting Good Reason, Executive shall
give written notice to the Company of his intention to terminate his employment
on account of a Good Reason. Such notice shall describe the particular act or
acts or the failure or failures to act that constitute the grounds on which the
Good Reason is based. The Company shall have thirty (30) days upon receipt of
the notice in which to cure such conduct, to the extent such cure is possible.
If such conduct is not cured or is incapable of cure, Executive’s termination
date shall be the first day following the end of such thirty (30) day period.




Section 6.     Executive Benefits, Medical Exam, Paid Time Off, Reimbursement of
Expenses, D&O Insurance and Indemnification
(a)    Executive Benefits. Executive may participate in and receive benefits
under any and all benefit plans offered to similarly-situated employees of the
Company, subject to the terms and conditions of those plans, policies and
programs that are in effect from time to time. The Company reserves the right to
amend the terms and conditions of its employee benefits and the related plans,
policies and programs at any time, in the Company’s sole discretion.
(b)    Medical Exam. Upon reasonable written notice, Executive shall at any time
(including during any period of incapacity) at the request and expense of the
Company submit to medical examinations by a medical practitioner nominated by
the Company, to the extent permitted by applicable federal and state law.


9



--------------------------------------------------------------------------------





(c)    Retirement.      For the purpose of calculating retirement eligibility
only, upon the Commencement Date Executive shall be credited with five years of
service. This credit shall be applied and shall control over any contrary
calculation contained in any applicable plan or award document, if any.
(d)    Paid Time Off. Executive shall be entitled to accrue 27 days of paid time
off (“PTO”) annually, which may be scheduled as time off away from work in
accordance with the Company’s current PTO policy. For 2017, Executive’s PTO will
be pro-rated based on the 1st of the month following his date of hire.
(e)    Reimbursement of Business Expenses. Reasonable, customary and necessary
travel, entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder shall be reimbursed by the Company in
accordance with the Company’s policies, subject to the provision of
documentation regarding such expenses.
(f)    D&O Insurance; Indemnification. In addition to any indemnification rights
that Executive may have under the Company’s bylaws:
(i)    D&O Insurance. While employed by the Company and continuing until the
later of the sixth anniversary of the termination of Executive’s employment and
the date on which all claims against Executive that would otherwise be covered
by such policy (or policies) become fully time-barred, the Company shall
purchase and maintain, at its own expense, directors’ and officers’ liability
insurance providing coverage to Executive on terms that are no less favorable
than the coverage provided to directors and senior executives of the Company.
(ii)    Indemnification. The Company agrees that if Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (each, a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the


10



--------------------------------------------------------------------------------





basis of such Proceeding is Executive’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, in each case,
whether on, prior to, or following the Effective Date, Executive shall be
indemnified and held harmless by the Company to the fullest extent permitted or
authorized by applicable law, against all cost, expense, liability and loss
reasonably incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if he has ceased to be a
director, member, employee or agent of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators;
provided, that such right to be indemnified and held harmless shall not apply to
a Proceeding instituted by the Company against Executive. The Company shall
promptly advance to Executive all reasonable costs and expenses incurred by
Executive in connection with any such action, suit or proceeding provided that
Executive furnishes the Company with a written undertaking, executed personally
or on Executive’s behalf, to repay any advances if it is ultimately determined
that Executive is not entitled to be indemnified by the Company.
Section 7.     Compliance with the Company’s Personal Securities Transactions
Policy
Executive is subject to the Company’s Personal Securities Transactions Policy,
which sets forth the required procedures and processes with respect to purchases
and sales of Company securities.
Section 8.     Non-Solicitation
(a)     Non-Solicitation of Employees. Executive agrees that, at any time during
Executive’s employment and for twelve (12) months following the date Executive
ceases to be employed by the Company for any reason (the “Restricted Period”),
Executive shall not, directly or indirectly, whether for his own account or for
any person or entity other than the Company hire, employ, solicit for employment
or hire, or attempt to solicit for employment or hire, any person who is
employed by any Company Affiliate during the Restricted Period (other than those
employees terminated by the Company Affiliate), nor shall Executive directly or
indirectly induce any such employee to terminate his or her employment or accept
employment with anyone other than a Company Affiliate, or otherwise interfere


11



--------------------------------------------------------------------------------





with the relationship between any Company Affiliate and any of its employees
during the Restricted Period. Anything to the contrary notwithstanding, the
Company agrees that Executive shall not be deemed in violation of this Section
8(a) if an entity with which Executive is associated hires or engages any
employee of a Company Affiliate, if Executive was not, directly or indirectly,
involved in hiring or identifying such person as a potential recruit or
assisting in the recruitment of such employee, other than signing an offer
letter.
(b)    Non-Solicitation of, and Non-Interference with, Customers and Prospective
Clients. Executive agrees that during his employment and during the Restricted
Period, Executive shall not, directly or indirectly, for any person or entity
other than the Company, solicit or assist in soliciting for business any
customer of any Company Affiliate, nor will Executive induce or encourage any
such customer to discontinue or diminish his, her or its relationship or
prospective relationship with any Company Affiliate, or divert business away
from any Company Affiliate; provided, however, that general solicitation through
advertisement shall not constitute solicitation for purposes of this provision.
(c)    Representations. Executive agrees that all of the foregoing restrictions
are reasonable and necessary to protect the Company’s business and its
Confidential Information and that Executive’s employment by the Company, along
with the benefits and attributes of that employment, is good and valuable
consideration to compensate him for agreeing to all restrictions contained in
this Agreement. Executive also acknowledges, represents and warrants that his
knowledge, skills and abilities are sufficient to permit Executive to earn a
satisfactory livelihood without violating these provisions. Further, Executive
agrees that he shall not, following the termination of Executive’s employment
with the Company, represent or hold himself out as being in any way connected
with the business of the Company.
(d)    Blue Pencil. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 8
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum


12



--------------------------------------------------------------------------------





time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if an arbitrator or a
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
Section 9.     Confidentiality; Ownership of Materials; Duty to Return Company
Property
(a)    Confidential Information. Executive may not at any time (whether during
his employment or after termination) disclose to any unauthorized person, firm
or corporation or use or attempt to use for his own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of any Company Affiliate, or
any confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any information
which may be deemed to be commercially or price sensitive in nature, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, including but not limited to electronic and
digital media, whether or not labeled as “confidential”. It also includes,
without limitation, any information contained in documents marked “confidential”
or documents of a higher security classification and other information which,
because of its nature or the circumstances in which Executive receives it,
Executive should reasonably consider to be confidential. The Company reserves
the right to modify the categories of Confidential Information from time to
time.
(b)    Exclusions. The provisions of this Section 9 shall not apply to:
(i)    Information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;


13



--------------------------------------------------------------------------------





(ii)    The discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;
(iii)    Any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or
(iv)    Any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.
(c)    Due Care. Executive shall exercise all due care and diligence and shall
take all reasonable steps to prevent the publication or disclosure by Executive
of any Confidential Information relating, in particular, but not limited to,
actual or proposed transactions, of any employee, customer, client or supplier
(whether former, actual or potential) of any Company Affiliate including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any Company Affiliate and all other
matters relating to such customers, clients or suppliers and connections.
(d)    Duty to Return Confidential Information and Other Company Property.
(i)    All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of his
employment (whether during or after)) in any form, including but not limited to
electronic and digital media, which contain Confidential Information or were
created in the scope of Executive’s performance of services, are and shall
remain the sole property of the Company and, following Executive’s termination
of employment or at any other time upon the Company’s request, to the extent
within his possession or control, Executive shall make every effort to surrender
to the duly authorized representative of the Company or destroy in accordance
with sub-section (ii) below.


14



--------------------------------------------------------------------------------





(ii)    Executive agrees that upon termination of his employment with the
Company for any reason, or at any other time upon the Company’s request, he will
make every effort to return (or, if contained electronically on a non-Company
database or server, delete) to the Company immediately all memoranda, books,
papers, plans, information, letters and other data in any form, including but
not limited to electronic and digital media, all copies thereof or, in any way
relating to the business of the Company, all other property of any Company
Affiliate (including, but not limited to, company car, credit cards, equipment,
correspondence, data, disks, tapes, records, specifications, software, models,
notes, reports and other documents together with any extracts or summaries,
removable drives or other computer equipment, keys and security passes) in his
possession or under his control and Executive further agrees that Executive will
not retain or use for his own account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of any Company Affiliate. To the extent the Company property in
Executive’s possession is not an original, and the Company has copies of such
Company property, Executive may destroy such Company property and attest to the
Company that said property is destroyed as opposed to being returned. Nothing
herein shall affect Executive’s right to retain his personal contacts
information and his employment and compensation related documentation.
(e)    Reasonableness. Executive agrees that the undertakings set forth in this
Section 9 and in Section 8 are reasonable and necessary to protect the
legitimate business interests of the Company both during, and after the
termination of, Executive’s employment, and that the benefits Executive receives
under this Agreement are sufficient compensation for these restrictions.
Section 10.     Intellectual Property and Developments
(a)    Executive agrees that all Developments are the sole and exclusive
property of the Company and hereby assigns all rights to such Developments to
the Company in all countries. Executive agrees, at the Company’s expense at any
time during his employment or thereafter, to sign all appropriate documents and
carry out all such reasonable acts as will be necessary to identify and preserve
the


15



--------------------------------------------------------------------------------





legal protection of all Developments; however, the Company will have no
obligation to compensate Executive for his time spent in connection with any
assistance provided unless otherwise required by law. Notwithstanding the
foregoing, Executive understands that no provision in this Agreement is intended
to require assignment of any of his rights in an invention for which Executive
can prove no equipment, supplies, facilities or Confidential Information or
trade secret information of the Company was used, which invention was developed
entirely on his own time, and which invention Executive can prove: (a) does not
relate to the business of the Company or the actual or demonstrably anticipated
research or development of the Company; or (b) does not result from any work
performed by Executive for the Company.  To the extent compatible with
applicable state law, these provisions do not apply to any invention which is
required to be assigned by the Company to the United States Government. 
Executive waives all moral rights in all Intellectual Property which is owned by
the Company, or will be owned by the Company, pursuant to this Section10.
For purposes of this section, “Developments” means all inventions, whether or
not patentable, Confidential Information, computer programs, copyright works,
mask works, trademarks and other intellectual property made, conceived or
authored by Executive, alone or jointly with others, while employed by the
Company, whether or not during normal business hours or on the Company’s
premises, that are within the existing or contemplated scope of the Company’s
business at the time such Developments are made, conceived, or authored or which
result from or are suggested by any work Executive or others may do for or on
behalf of the Company.
(b)    Executive agrees to promptly submit to the Company written disclosures of
all inventions, whether or not patentable, which are made, conceived or authored
by Executive, alone or jointly with others, while Executive is employed by the
Company.


16



--------------------------------------------------------------------------------





Section 11.     Certain Agreements
(a)    Data Protection. Executive shall familiarize himself with and abide by
the Company’s data protection policy, procedures and accountabilities. Executive
acknowledges that any material breach of these procedures may result in the
immediate termination of his employment.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.
(c)    Credit Data. The Company reserves the right, upon five (5) days prior
written notice, to, and Executive agrees that the Company may, in accordance
with applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above, subject to any legal or regulatory obligation which
requires the Company to retain that information for a longer period. The credit
reference agency will record details of the search but these will not be
available for use by lenders to assess the ability of Executive to obtain
credit. Executive has the right of access to his personal records held by credit
reference agencies. The Company will supply the names and addresses of such
agencies upon request, to help Executive to exercise his right of access to such
records.
(d)    Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of Executive’s manager any serious debt or
significant financial difficulties that he may have, including those which
result in court action being taken against Executive.


17



--------------------------------------------------------------------------------





Section 12.     Remedies
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of the obligations of Sections 8, 9 or 10 of this Agreement. Therefore, if
the Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Agreement shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 8 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 8 of this
Agreement, the time restrictions set forth therein shall be extended for a
period of time equal to the pendency of any court proceedings, including
appeals. Further, Executive agrees that, should the Company undertake any
efforts to defend, confirm or declare the validity of any of the covenants
contained in Sections 8, 9 and 10 of this Agreement, the Company shall be
entitled to recover from Executive all of its reasonable attorneys’ fees and
costs incurred in prosecuting or defending any such action or engaging in any
such efforts.
Section 13.     No Conflicts
Executive represents and warrants to the Company that on the Commencement Date,
to the best of Executive’s knowledge, Executive’s acceptance of employment with,
and performance of Executive’s duties for, the Company will not conflict with or
result in a violation or breach of, or constitute a default under, any contract,
agreement or understanding to which Executive is, or was, a party or of which
Executive is aware and that there are no restrictions, covenants, agreements or
limitations on Executive’s right or ability to enter into and perform the terms
of this Agreement, other than as expressly disclosed.


18



--------------------------------------------------------------------------------





Section 14.     Dispute Resolution; Mediation and Arbitration
Except as provided in the last sentence of this Section 14, to the fullest
extent permitted by law, the Company and Executive agree to waive their rights
to seek remedies in court, including but not limited to rights to a trial by
jury. The Company and Executive agree that any dispute between or among them or
their affiliates or related entities arising out of, relating to or in
connection with this Agreement or Executive’s employment with the Company,
including but not limited to claims for discrimination or other alleged
violations of any federal, state or local employment and labor law statutes,
ordinances or regulations, will be resolved in accordance with a confidential
two-step dispute resolution procedure involving: (1) Step One: non-binding
mediation, and (2) Step Two: binding arbitration under the Federal Arbitration
Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable. Any such
mediation or arbitration hereunder shall be under the auspices of the American
Arbitration Association (“AAA”) pursuant to its then current Commercial
Arbitration Rules and Mediation Procedures (the “AAA Commercial Rules”).
Disputes encompassed by this Section 14 include claims for discrimination
arising under local, state or federal statutes or ordinances and claims arising
under any state’s labor laws. Notwithstanding anything to the contrary in the
AAA Commercial Rules, the mediation process (Step One) may be ended by either
party to the dispute upon notice to the other party that it desires to terminate
the mediation and proceed to the Step Two arbitration; provided, however, that
neither party may so terminate the mediation process prior to the occurrence of
at least one (1) mediation session with the mediator. No arbitration shall be
initiated or take place with respect to a given dispute if the parties have
successfully achieved a mutually agreed to resolution of the dispute as a result
of the Step One mediation, other than as a result of breach of the agreement
encompassing the resolution. The mediation session(s) and, if necessary, the
arbitration hearing shall be held in the city nearest to Executive’s office
location during the course of Executive’s employment with the Company or an
alternative location mutually agreeable to Executive and the Company. The
arbitration (if the dispute is not resolved by mediation) will be conducted by a
single AAA arbitrator, mutually selected by the parties, as provided for by the
AAA Commercial Rules. The Company will be responsible for the AAA charges,
including the costs of the mediator and arbitrator. The Company and Executive
agree that the arbitrator shall


19



--------------------------------------------------------------------------------





apply the substantive law of the State of New York to all state law claims and
federal law to any federal law claims, that discovery shall be conducted in
accordance with the AAA Commercial Rules or as otherwise permitted by law as
determined by the arbitrator. In accordance with the AAA Commercial Rules (a
copy of which is available through AAA’s website, www.adr.org), the arbitrator’s
award shall consist of a written statement as to the disposition of each claim
and the relief, if any, awarded on each claim. The Company and Executive
understand that the right to appeal or to seek modification of any ruling or
award by the arbitrator is limited under state and federal law. Any award
rendered by the arbitrator will be final and binding, and judgment may be
entered on it in any court of competent jurisdiction. Nothing contained herein
shall restrict either party from seeking temporary injunctive relief in a court
of law to the extent set forth in Section 12 hereof.
In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Commercial Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.
Section 15.     Miscellaneous
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    Entire Agreement and Amendments; Survivorship; Strict Construction.
(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto, which attaches a copy of this
Agreement.


20



--------------------------------------------------------------------------------





(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
(c)    Tax Compliance. All compensation paid to Executive is intended to, and is
reasonably believed to, comply with Internal Revenue Code Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), as amended, as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Agreement (and any compensation payable thereunder) comply with
Section 409A, and in no event shall the Company be liable for any taxes,
interest, penalties or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A. No expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments, if any, provided under this Agreement shall be
treated as a separate payment. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing and any provision in this Agreement to the
contrary, if on the date of his termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A and any payment
or benefit provided to Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, then such payment or benefit due upon, or
within the six-month period following, a termination of Executive’s employment
(whether under his Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions


21



--------------------------------------------------------------------------------





under Treas. Reg. Section 1.409A-1 (including, without limitation, payments that
constitute “separation pay” within the meaning of Section 409A), shall be paid
or provided to Executive in a lump sum on the earlier of (a) the date which is
six months and one day after Executive’s “separation from service” (as such term
is defined in Section 409A) for any reason other than death, and (b) the date of
Executive’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the payment dates specified in this Agreement for
such payment or benefit.
(d)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(f)    Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction to any
successor in interest.
(g)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.
Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or three (3) business days after mailing
registered mail, return receipt requested, postage prepaid or by recognized
courier, addressed to the respective addressees set forth on the execution page
of this Agreement, provided that all notices to the Company shall also be
directed to Neil Rosolinsky, Deputy General Counsel, Litigation & Employment,
Citizens Bank, 30 Montgomery Street, Suite 1330, Jersey City, NJ 07302 or to
such other address as either party may have furnished to the other in writing,
except that notice of change of address shall be effective only upon receipt.


22



--------------------------------------------------------------------------------







(h)    Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of his employment, deduct from Executive’s compensation, any monies
due by Executive to the Company for any overpayment made and/or outstanding
loans, advances, relocation expenses and/or salary paid in respect of PTO that
was taken but not earned, unless otherwise prohibited by law.
(i)    Indemnification. At all times subsequent to the Commencement Date, the
executive and his estate shall be covered by any by-laws, policies, procedures,
or otherwise regarding indemnification of senior executives or employees of the
Company, and shall be a named insured on any Directors & Officers insurance
policy which is held by the Company.
(j)    Counterparts; Effectiveness. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto, including by fax or electronic pdf.
[intentionally blank]








23



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year that appears next to their signatures:


EXECUTIVE


/s/ John Woods          December 13, 2016
John Woods                   Date
                    
    
COMPANY


/s/ Bruce Van Saun             December 13, 2016
Bruce Van Saun               Date
Chairman and Chief Executive Officer
 



